This appeal is from a final decreee denying relief from tax assessments alleged to be in excess of true cash value and discriminatory as compared with the valuation of other properties in the county. The bill of complaint was seasonably filed and every other prerequisite was complied with.
It appears from the record that the lands in question were in the main low and undrained from which the timber had been removed and that they were of little value except for *Page 113 
pasture purposes. It also appears that the law as defined in City of Fort Myers v. Heitman, 148 Fla. 432, 4 So. 2d 871; Coombes v. City of Coral Gables, 124 Fla. 374, 168 So. 524; Camp Phosphate Co. v. Allen, 77 Fla. 341, 81 So. 503, and like cases was not in all respects observed. In fine, we think the record makes a showing for relief as to some of the lands that was denied appellants both as to assessments and equalization.
The judgment is therefore reversed with directions to reconsider the assessments and grant appropriate relief.
Reversed.
BUFORD, C. J., CHAPMAN and ADAMS, JJ., concur.